8 A.3d 311 (2010)
Brenda JONES, Individually and on Behalf of all Others Similarly Situated
v.
NATIONWIDE PROPERTY AND CASUALTY INSURANCE COMPANY.
Petition of Brenda Jones.
No. 328 EAL 2010.
Supreme Court of Pennsylvania.
November 17, 2010.

ORDER
PER CURIAM.
AND NOW, this 17th day of November 2010, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner are:
(1) Does Pennsylvania law require that a party suffering damages be made whole before an insurer is entitled to subrogation?
(2) Does the Pennsylvania Insurance Commissioner have the authority to promulgate a regulation regarding allocation of subrogation proceeds between an insurance company and its insured following subrogation recovery?
(3) Is the Pennsylvania Insurance Commissioner's regulation allowing insurers to allocate subrogation proceeds on a pro rata basis void because it violates Pennsylvania substantive common law, the "made whole" doctrine?